         Case 1:19-cv-01654-AJN Document 74 Filed 10/14/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                            10/14/2020
 Altimeo Asset Management,

                        Plaintiff,
                                                                                    19-cv-1654 (AJN)
                –v–
                                                                               OPINION & ORDER
 WuXi PharmaTech (Cayman) Inc., et al.,

                        Defendants.




ALISON J. NATHAN, District Judge:

       Lead plaintiff Altimeo Asset Management alleges that WuXi Phama Tech (Cayman) Inc.

defrauded holders of WuXi securities by concealing plans to relist subsidiaries on foreign stock

exchanges following a go-private merger. Defendants WuXi, individual corporate officers, and

companies that participated as investors in the merger move to dismiss. Because Altimeo has not

plausibly alleged a material misrepresentation or omission as required for a claim under § 10(b)

of the Exchange Act, the Court grants the motions.

I.     Background

       The following facts are based on Altimeo’s Consolidated Amended Class Action

 Complaint (“FAC”), Dkt. No. 39, and judicially noticeable stock price information, taking as

 true all factual allegations and drawing all reasonable inferences in its favor.

       A.      The Merger

       WuXi is pharmaceutical technology corporation incorporated under the laws of the

 Cayman Islands with its headquarters in Shanghai, China. FAC ¶ 25. Its business consists

 primarily of contract research services. Id. ¶ 51. Until December 2015, WuXi’s American
            Case 1:19-cv-01654-AJN Document 74 Filed 10/14/20 Page 2 of 15




    depository shares were traded on the New York Stock Exchange, which was the only public

    market for WuXi securities. Id. ¶¶ 25, 136. Altimeo held just under 300,000 WuXi securities at

    the time of the merger. Id. ¶ 24.

          On March 5, 2015, WuXi announced its financial results for 2014. Id. ¶ 64. The market

    reacted negatively, and WuXi’s ADS price tumbled by about 7% the following day. Id.;

    Declaration of Ignacio E. Salceda in Support of Motion to Dismiss (“WuXi Decl.”), Dkt. No.

    56, Ex. B. 1 WuXi’s founder and CEO, Ge Li, began to discuss taking the company private with

    several investment companies. On April 27, Li and Ally Bridge group delivered letter to

    WuXi’s Board of Directors proposing a going-private transaction by a buyer group led by Li

    and Ally Bridge Group. FAC ¶ 67. The proposal offered $46 in cash for each ADS and an

    equivalent amount for each ordinary share, totaling about $3.3 billion. Id. ¶¶ 67, 88. That price

    was higher than WuXi securities had ever traded for on the NYSE, and represented about a 15%

    premium over the opening trading price that day. WuXi Decl., Ex. B.

          WuXi’s Board formed a Special Committee to evaluate the transaction. FAC ¶ 70. The

    Special Committee engaged Credit Suisse to serve as its financial advisor. Id. ¶ 71. Credit

    Suisse analyzed the merger based on the merger agreement, financial information and forecasts

    provided by the corporation, discussions with management, and any other studies and market

    criteria it deemed relevant. Id. ¶ 99. It did not independently verify financial information

    provided by the corporation and did not evaluate alternative transactions or strategies. Id. ¶ 100.

    Credit Suisse concluded that the merger was “fair, from a financial point of view” to WuXi

    security holders unaffiliated with the buyer group. Id. 93.



1
 The Court takes judicial notice of WuXi’s historical stock prices on the NYSE. See Ganino v. Citizens
Utils. Co., 228 F.3d 154, 166 n.8 (2d Cir. 2000).


                                                    2
          Case 1:19-cv-01654-AJN Document 74 Filed 10/14/20 Page 3 of 15




        The Special Committee unanimously determined that there were no viable alternatives to

the merger and that the merger was in the best interests of the corporation and its shareholders.

Id. ¶¶ 90, 94. It recommended that the Board approve the merger. Id. ¶ 94. The Special

Committee negotiated with the buyer group on only one occasion, and the final merger price was

the same as that offered in the buyer group’s initial proposal. Id. ¶ 92. The Board approved the

merger. Id. ¶ 105.

        In proxy materials filed with the SEC between September 1, 2015, and November 20,

2015, WuXi laid out the procedures, reasons, and anticipated benefits of the merger. The proxy

materials touted benefits including that the corporation would no longer face pressure to meet

short-term analyst forecasts and would have more flexibility in its strategic planning. Id. ¶ 120.

They stated that a “focus[] on improving the Company’s long-term profitability . . . would be

most effectively implemented in the context of a private company structure.” Id. ¶ 122. The

proxy materials also stated that “[t]he buyer group may consider re-listing the Company’s equity

on the Chinese or Hong Kong stock exchanges, which may have higher valuations.” Id. ¶ 226

(alteration in original).

        In a November 25, 2015 shareholders meeting, 97.49% of WuXi shares voted in favor of

the merger. Id. ¶ 135. Among shares not affiliated with the buyer group, 97.33% voted in favor

of the merger. Id. WuXi completed the merger on December 10, 2015, and shares were delisted

from the NYSE that day. Id. ¶ 136.

        B.      The Spin-Offs

        Following the merger, news sources began reporting that WuXi was taking steps to spin

off its biologics unit in February 2016. Id. ¶ 138. WuXi Biologics completed an Initial Public

Offering on the Hong Kong Stock Exchange in June 2017. Id. ¶ 141. WuXi Biologics was



                                                 3
         Case 1:19-cv-01654-AJN Document 74 Filed 10/14/20 Page 4 of 15




valued at $4.14 billion at the close of trading on June 13, 2017. Id. By June 2018, its market

valuation had grown to about $12.3 billion, with the buyer group from the WuXi merger owning

about 55% of the new corporation.

       WuXi AppTec completed an IPO on the Shanghai Stock Exchange in May 2018 at a $3.5

billion valuation. Id. ¶ 145. WuXi AppTec became dual-listed in Hong Kong and China and by

September 2018 has risen in value to about $13 billion. Id. ¶¶ 148–149.

       WuXi also spun off WuXi NextCODE, which has not yet had an initial public offering.

Id. ¶ 144. WuXi NetxCODE raised $240 million in a private series B financing round at a $1.2

billion valuation, and has since completed a series C financing round for $200 million. Id.

       As of June 2018, a news article estimated that the total market value of the three WuXi

subsidiaries spun off after the merger was $30.77 billion. Id. ¶ 151.

       C.      Allegations of an Undisclosed Relisting Plan

       At the heart of Altimeo’s claims is the allegation that WuXi and the buyer group had

plans prior to the merger to spin off and relist WuXi’s subsidiaries and concealed that fact from

WuXi securities holders in order to depress the merger price. In support of that allegation,

Altimeo cites the actual spin-offs that took place and news articles that discuss the merger, spin-

offs, and surrounding circumstances.

       Altimeo points to the speed with which WuXi spun off and relisted its subsidiaries and

the high values they attained. It alleges that WuXi began “setting the stage” for relisting less

than three months after the merger closed. Id. ¶ 138. WuXi Biologics completed an IP about

nineteen months after the merger. Id. ¶ 141. WuXi AppTec completed an IPO about twenty-

nine months after the merger. Id. ¶ 145. WuXi NextCODE has not completed an IPO, but began

its series B financing round in September 2017, about twenty-two months after the merger. See



                                                 4
         Case 1:19-cv-01654-AJN Document 74 Filed 10/14/20 Page 5 of 15




id. ¶ 144. Altimeo also emphasizes that, by June 2018, the three subsidiaries WuXi spun off

were worth over nine times the amount that WuXi was valued in the merger. Id. ¶ 151.

       Altimeo’s complaint cites several news articles that it contends support an inference that

WuXi planned to spin off and relist subsidiaries prior to the merger. Most of these report

analysis or comments from after the merger. For example, two news articles in February and

March 2016 quoted Li as denying that the WuXi went private in order to relist in China. Id.

¶¶ 139–140. A news release from Ally Bridge Group in May 2017 stated that the WuXi

Biologics IP would be followed by an IPO for WuXi AppTec on a Chinese stock exchange and

included both IPOs as part of a “Wuxi take private and relisting timeline.” Id. ¶¶ 146–147. A

blogger commented in July 2016 that WuXi’s share structure and the composition of the buyer

group suggested it planned to spin off WuXi Biologics. Id. ¶ 155. Another 2017 news article

reported that WuXi Biologics’ CEO stated that the merger “was part of a long-term strategy for

the then parent company to spin off three separate entities with dedicated focuses.” Id. ¶ 160.

       Only two of the news articles Altimeo cites reported comments from WuXi management

from before or around the time of the merger. A December 11, 2015 article in the Chinese

publication Yicai reported that a WuXi senior manager stated in August 2015 that “after

privatization [WuXi] intended to return to the Chinese A-share market.” Id. ¶ 153. That article

also stated that an insider close to WuXi’s high-level management had told the journal that

day—the day after the merger closed—that “it was extremely likely that the next step would be

to spin off its subsidiary sectors into three major companies and separately relist them in China.”

Another article published December 16, 2015, in the Chinese publication Sina Finance quoted

WuXi’s COO Yang Qing stating that “[w]hether to return to the Chinese A-share market is

something that the company’s management level and new investment capital will be thinking



                                                 5
         Case 1:19-cv-01654-AJN Document 74 Filed 10/14/20 Page 6 of 15




about. But all possibilities exist, and at this time it is not appropriate to reveal to the media the

next step.” Id. ¶ 154 (alteration in original).

       D.      Alleged Misrepresentations and Omissions

       Altimeo identifies four categories of alleged misrepresentations, all of which it alleges

were false or misleading because the buyer group had an undisclosed plan to spin off WuXi’s

subsidiaries and relist them on foreign exchanges. Id. ¶ 202.

            1. Statements Concerning an Intention Not to Relist

       Altimeo alleges that the proxy materials contained statements that there were no plans in

place for WuXi to change its corporate structure in any way. Id. ¶ 202(a). These include the

statement that “If the merger is completed, the Company will continue its operations as a

privately held company”; that “the buyer group does not have any current plans, proposals or

negotiations that relate to or would result in . . . an extraordinary corporate transaction”; and that

“[t]he buyer group may consider re-listing the Company’s equity on the Chinese or Hong Kong

stock exchanges, which may have higher valuations.” Id. ¶¶ 116, 216, 220, 226 (alterations in

original). It alleges these statements were false or misleading because the buyer group planned

to relist its subsidiaries on foreign exchanges. Id. ¶ 202(a).

            2. Statements That There Were No Viable Alternatives to the Merger

       Altimeo alleges that the proxy materials contained statements that there were no viable

alternatives to the merger. These include the statements that “the Special Committee and the

Board considered . . . the belief that no other alternative reasonably available to the Company

and Company shareholders would provide greater value to Company shareholders within a

timeframe comparable to that in which the merger is expected to be completed” and that “no

party other than the members of the buyer group has contacted the Company or the Special



                                                   6
            Case 1:19-cv-01654-AJN Document 74 Filed 10/14/20 Page 7 of 15




Committee expressing an interest in exploring an alternative transaction with the Company.” Id.

¶¶ 233, 235. It alleges that these statements were false or misleading because “they did not

mention the alternative of including WuXi Securityholders in the Buyer Group’s plan to spin-off

and relist WuXi’s subsidiaries or paying them fair value for that alternative plan.” Id. ¶ 202(b).

             3. Statements Portraying the Merger as Fair

       Altimeo alleges that statements describing the merger as fair were false or misleading,

because WuXi was actually worth more than its proxy statements and Credit Suisse’s analysis

showed. Id. ¶ 202(c). These statements include both the bottom-line conclusions reached by

Credit Suisse, WuXi’s Board, and the Special Committee, and elements of Credit Suisse’s

financial analysis like its discounted cash flow analysis, selected transactions analysis, and

selected companies analysis. Id. ¶¶ 238, 240, 248–250, 258, 261–262, 264. Specifically,

Altimeo alleges WuXi was undervalued both because it would have been worth more as separate

entities and because it would have been more valuable when listed on foreign exchanges. Id.

¶ 202(c).

       First, Altimeo alleges that WuXi was undervalued because the proxy materials and Credit

Suisse analysis gave projections for the corporation as a whole, not how much it might have been

worth if subsidiaries were spun off as standalone entities. Id. ¶ 168. Citing articles and academic

papers from 2012, 2015, and 2018, Altimeo alleges that “[i]t is well known that when companies

conduct IPOs for a portion of a subsidiary—also known as an ‘equity carveout’—as WuXi did

with WuXi Biologics and WuXi AppTec following the Merger, the newly offered subsidiary is

worth more than when it was wholly owned by the parent company.” Id. ¶ 166. But WuXi

securities holders, Altimeo alleges, had no way to assess the value of each subsidiary

independently. Id. ¶ 170.



                                                 7
         Case 1:19-cv-01654-AJN Document 74 Filed 10/14/20 Page 8 of 15




       Second, Altimeo alleges that WuXi was undervalued because it would trade at a higher

value in the Hong Kong and Chinese markets. Id. ¶ 171. Credit Suisse used only U.S.-listed

contract research firms to determine comparable price-to-earnings ratios for its valuation of

WuXi. Id. ¶ 176. However, Altimeo alleges that contract research firms in China had

significantly higher price-to-earnings ratios. Id. ¶ 174.

           4. Statements Concerning the Reason for the Merger

       Finally, Altimeo alleges that statements concerning the reasons for the merger were false

or misleading. Specifically, Altimeo identifies statements in the proxy materials that WuXi

preferred to be a private company so that it would not face the pressures associated with public

markets and that the buyer group intended for WuXi to remain a private company. Id. ¶¶ 202(d),

281, 283. It alleges these statements were false because the primary reason for the merger was

actually to relist WuXi’s subsidiaries on foreign exchanges. Id. ¶ 202(d).

II.    Legal Standard

       “To survive a motion to dismiss, a complaint must plead ‘enough facts to state a claim to

 relief that is plausible on its face.’” Ruotolo v. City of New York, 514 F.3d 184, 188 (2d Cir.

 2008) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

 plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Litwin v. Blackstone Grp.,

 L.P., 634 F.3d 706, 715 (2d Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

 When determining whether a complaint states a claim, a court ordinary accepts as true all

 allegations in the complaint and draws all reasonable inferences in favor of the non-moving

 party. Ashland Inc. v. Morgan Stanley & Co., 652 F.3d 333, 337 (2d Cir. 2011). However, the

 Private Securities Litigation Reform Act “establishes a more stringent rule.” ECA, Local 134



                                                  8
         Case 1:19-cv-01654-AJN Document 74 Filed 10/14/20 Page 9 of 15




 IBEW Joint Pension Tr. of Chicago v. JP Morgan Chase Co., 553 F.3d 187, 196 (2d Cir. 2009)

 (quoting Teamsters Local 445 Freight Div. Pension Fund v. Dynex Capital Inc., 531 F.3d 190,

 194 (2d Cir. 2008)). “Under the PSLRA, the complaint must ‘specify each statement alleged to

 have been misleading, [and] the reason or reasons why the statement is misleading,’ and ‘state

 with particularity facts giving rise to a strong inference that the defendant acted with the

 required state of mind.’” Id. (alteration in original) (quoting 15 U.S.C. § 78u-4(b)(1)).

III.   Discussion

       A.      Material Misrepresentations or Omissions

       “To maintain a private damages action under § 10(b) and Rule 10b–5, ‘a plaintiff must

prove (1) a material misrepresentation or omission by the defendant; (2) scienter; (3) a

connection between the misrepresentation or omission and the purchase or sale of a security; (4)

reliance upon the misrepresentation or omission; (5) economic loss; and (6) loss causation.’”

Carpenters Pension Tr. Fund of St. Louis v. Barclays PLC, 750 F.3d 227, 232 (2d Cir. 2014)

(quoting Stoneridge Inv. Partners, LLC v. Scientific–Atlanta, Inc., 552 U.S. 148, 157 (2008)). A

statement may give rise to liability under §10(b) if it is “(1) a material misrepresentation; (2) a

material omission in contravention of an affirmative legal disclosure obligation; or (3) a material

omission of information that is necessary to prevent existing disclosures from being misleading.”

Police & Fire Ret. Sys. of the City of Detroit v. La Quinta Holdings Inc., No. 16-cv-3068 (AJN),

2017 WL 4082482, at *5 (S.D.N.Y. Aug. 24, 2017) (quoting Litwin, 634 F.3d at 715–16), aff’d,

735 F. App’x 11 (2d Cir. 2018).

       “[T]he ‘fundamental purpose’ of the [Exchange] Act [is to] implement[] a ‘philosophy of

full disclosure’; once full and fair disclosure has occurred, the fairness of the terms of the

transaction is at most a tangential concern of the statute.” Santa Fe Indus., Inc. v. Green, 430



                                                  9
        Case 1:19-cv-01654-AJN Document 74 Filed 10/14/20 Page 10 of 15




U.S. 462, 477–78 (1977) (quoting Affiliated Ute Citizens v. United States, 406 U.S. 128, 151

(1972)). Consistent with that purpose, “[a] complaint fails to state a § 10(b) claim when the

alleged omission has actually been disclosed.” Debora v. WPP Grp. PLC, No. 91cv1775 (KTD),

1994 WL 177291, at *5 (S.D.N.Y. May 5, 1994) (citing Decker v. Massey-Ferguson, Ltd., 681

F.2d 111, 116–17 (2d Cir. 1982)).

       Taking as true all allegations in the amended complaint and drawing all reasonable

inferences in Altimeo’s favor, WuXi’s proxy materials disclosed that “[t]he buyer group may

consider re-listing the Company’s equity on the Chinese or Hong Kong stock exchanges, which

may have higher valuations.” FAC ¶ 226 (alteration in original). Altimeo further alleges that

“[i]t is well known that when companies conduct IPOs for a portion of a subsidiary . . . the newly

offered subsidiary is worth more than when it was wholly owned by the parent company” and

that contract research firms were generally valued higher relative to their earnings on Chinese

stock exchanges. Id. ¶¶ 166, 173–174. That is, WuXi disclosed that a future relisting at a higher

valuation was possible, and reasonable investors would have understood that possibility.

       In a thorough and thoughtful recent opinion, Judge Engelmayer addressed nearly

identical claims brought by Altimeo alleging that a company concealed its plans to relist on a

Chinese stock exchange following a go-private transaction. Altimeo Asset Mgmt. v. Qihoo 360

Tech. Co., No. 19-cv-10067 (PAE), 2020 WL 4734989, at *1 (S.D.N.Y. Aug. 14, 2020).

Because Qihoo disclosed “the possibility of relisting the Surviving Company or a substantial part

of its business on another internationally recognized stock exchange,” the Court held that

Altimeo’s complaint could survive a motion to dismiss only if it plausibly alleged “that

defendants, at the time of the Merger, had already adopted—but did not disclose to the public—

an actual, concrete plan to relist in China.” Id. at *9. Altimeo cited reports of a confidential



                                                 10
         Case 1:19-cv-01654-AJN Document 74 Filed 10/14/20 Page 11 of 15




witness and newspaper articles—including a pre-merger article stating “that Qihoo planned to

return to the Chinese [stock] market through a backdoor listing.” Id. at *14–*16. The Court

concluded that these allegations supported only an inference that Qihoo was considering relisting

as “a potentially lucrative course,” not an inference of a “concrete plan to relist.” Id. at *16. The

complaint therefore fell short of establishing that the proxy materials, which disclosed the

possibility of relisting, were misleading. Id.

        This case is on all fours with Qihoo. WuXi disclosed in its proxy materials both that it

might relist on the Chinese or Hong Kong stock exchanges and that relisting might result in a

higher valuation. FAC ¶ 226. The vast majority of news articles Altimeo contends support an

inference of a concrete plan to relist consist of speculation by analysts or comments made long

after the merger. See, e.g., id. ¶¶ 138–140, 146 155. Only the December 2015 articles reported

comments from company insiders from around the time of the merger. The December 16 Sina

Finance article quoted WuXi’s COO stating that the company “will be thinking about” whether

to return to Chinese markets. Id. ¶ 154. The December 11 Yicai article reported that an

unnamed senior manager said that WuXi “intended to return to the Chinese A-share market.” Id.

¶ 153. These statements do not describe anything like a concrete plan.

        The closest Altimeo comes to alleging a concrete plan is the June 13, 2017 article in the

South China Morning Post, which quoted WuXi Biologics’ CEO as stating that privatization

“was part of a long-term strategy for the then parent company to spin off three separate entities

with dedicated focuses.” Id. ¶ 161. This statement describes a “long-term strategy” for spin-

offs, but does not mention relisting. It also comes over eighteen months after the merger from an

individual whose role in the merger Altimeo does not allege. Like the allegations in Qihoo, “the

allegations in these articles . . . are far too conclusory, insufficiently particular, and devoid of



                                                   11
        Case 1:19-cv-01654-AJN Document 74 Filed 10/14/20 Page 12 of 15




details confirming their reliability” to support a plausible inference that WuXi had concrete plans

to relist before the merger. Qihoo, 2020 WL 4734989, at *16. None of the categories of alleged

misrepresentations Altimeo identifies can support a § 10(b) claim absent such an inference.

       First, statements that WuXi had no plans to relist are, on their face, true if WuXi had no

plans to relist. What is more, several of the statements Altimeo identifies would be true even

assuming WuXi had concrete plans to relist at the time of the merger. Altimeo alleges that

WuXi falsely stated that it would continue operations as a private company after the merger. See

FAC ¶ 216. But despite listing on public exchanges two subsidiaries in which WuXi retains an

ownership stake, WuXi itself has remained a privately held company. Similarly, WuXi’s post-

merger activities do not call into question its statements that it would benefit from greater

flexibility free from short-term shareholder expectations. See id. ¶ 281. Considering WuXi’s

disclosure that the buyer group might consider relisting, the statements that the company would

be privately held after the merger or touting the benefits of private ownership cannot be

understood as a pledge never to list a subsidiary on a foreign exchange.

       Second, Altimeo alleges that statements that there were no viable alternatives to the

merger were false or misleading only because WuXi “did not mention the alternative of

including WuXi Securityholders in the Buyer Group’s plan to spin-off and relist WuXi’s

subsidiaries or paying them fair value for that alternative plan.” Id. ¶¶ 202(b), 230, 232, 234,

236. Absent such a plan, Altimeo fails to allege that these statements were false or misleading.

       Finally, Altimeo fails to state a claim based on WuXi’s statements as to the merger’s

fairness. Under § 10(b), the perceived unfairness of a transaction is actionable only insofar as

that unfairness stems from a failure of disclosure. Santa Fe Indus., 430 U.S. at 477–78. Altimeo

alleges that WuXi disclosed both the possibility of relisting and that relisting might result in a



                                                 12
        Case 1:19-cv-01654-AJN Document 74 Filed 10/14/20 Page 13 of 15




higher valuation. FAC ¶ 226. Altimeo also alleges that it was “well known” that equity

carveouts increase value and that contract research firms command higher valuations relative to

earnings in Chinese markets. Id. ¶¶ 166, 173–174. Absent a concrete plan to relist, there are no

facts not obvious to a reasonable investor that Altimeo alleges WuXi failed to disclose. Altimeo

was not entitled to projections for every possible subsidiary that could be spun off or valuations

based on every possible market in which WuXi could relist. WuXi’s bottom-line opinion that

the merger was fair “‘fairly align[ed] with the information in [its] possession at the time,”

including price-to-earnings ratios of comparable companies in the same market and that the

merger price exceeded the highest ever closing price for WuXi ADSs on the NYSE. Tongue v.

Sanofi, 816 F.3d 199, 212 (2d Cir. 2016) (first alteration in original) (quoting Omnicare, Inc. v.

Laborers Dist. Council Const. Indus. Pension Fund, 575 U.S. 175, 189 (2015)); see FAC ¶¶ 7,

172; WuXi Decl., Ex. B.

       The Court agrees with WuXi that this case is predicated on a disclosed omission. The

factual allegations in the amended complaint do not support an inference of anything more than a

possibility that WuXi would relist on the Chinese or Hong Kong exchanges at the time of the

merger, and WuXi’s proxy materials disclosed exactly that possibility and its foreseeable

consequences for the corporation’s value. Altimeo has therefore failed to plausibly allege a

violation of § 10(b).

       B.      Insider Trading

       “Section 20A provides a cause of action against ‘Any person who violates any provision

of this chapter or the rules or regulations thereunder by . . . selling a security while in possession

of material, nonpublic information . . . .” Jackson Nat. Life Ins. Co. v. Merrill Lynch & Co., 32

F.3d 697, 703 (2d Cir. 1994) (alterations in original and emphasis omitted) (quoting 15 U.S.C. §



                                                  13
         Case 1:19-cv-01654-AJN Document 74 Filed 10/14/20 Page 14 of 15




78t-1(a)). It therefore requires an independent violation of the Exchange Act. Id. at 703–04.

Because Altimeo has not plausibly alleged a concrete plan to relist prior to the merger, it has not

alleged a predicate violation of the Exchange Act or the existence of material nonpublic

information. See Qihoo, 2020 WL 4734989, at *17.

        C.      Control Person Liability

        Altimeo finally asserts a claim for control person liability against the corporate officer

defendants under § 20 of the Exchange Act. “In order to establish a prima facie case of

controlling-person liability, a plaintiff must show a primary violation by the controlled person.”

ECA, Local 134, 553 F.3d at 207 (quoting SEC v. First Jersey Sec., Inc., 101 F.3d 1450, 1472

(2d Cir. 1996)). Because Altimeo has not stated a claim for any primary violation, its claim for

control person liability also fails.

        D.      Leave to Amend

        Under this Court’s individual rules, plaintiffs have an opportunity following a motion to

dismiss to amend their complaint to cure any defects made apparent by the motion or to rest on

their existing pleadings and oppose the motion. Altimeo acknowledged this rule and declined to

amend its complaint following the motions to dismiss. See Dkt. No. 59. Altimeo has therefore

waived any right to amend to correct defects made apparent by the motions to dismiss. See

Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160, 190 (2d Cir. 2015)

(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,

such as undue delay, bad faith, dilatory motive, and futility”). The Court also finds that

amendment would be futile, because Altimeo’s pleadings establish that WuXi disclosed the

possibility of relisting on foreign exchanges at a higher valuation. The Court therefore denies

leave to amend.



                                                 14
        Case 1:19-cv-01654-AJN Document 74 Filed 10/14/20 Page 15 of 15




                                            Conclusion

       Altimeo has failed to plead any material misrepresentations or omissions as required to

state a claim under § 10(b) and Rule 10b-5, and has therefore failed to establish a primary

violation necessary for liability under § 20A or § 20(a). The Court therefore GRANTS the

motions to dismiss (Dkt. Nos. 53, 54) and dismisses all claims with prejudice. The Clerk of

Court is respectfully directed to close the case.

       SO ORDERED.



Dated: October 14, 2020                               __________________________________
       New York, New York                                      ALISON J. NATHAN
                                                             United States District Judge




                                                    15
